Title: John Wood to Thomas Jefferson, 6 April 1816
From: Wood, John
To: Jefferson, Thomas


          
            
              Sir
              Richmond 6th April 1816
            
            I received your favour of the 1st instant yesterday in Petersburg; and I beg leave to return my sincere thanks for the favourable opinion you are pleased to express of my qualifications. Having had occasion to come to Richmond to day, I waited upon the Governor in order to receive some information in regard to the contemplated survey of Virginia.
            The Governor informed me, that it is the intention of the Executive to have the river and coast line surveyed, with those portions of the other external Boundaries which have not been yet accurately ascertained. With regard to the operations above Tide water, the Governor seems to be of opinion that the Legislature only contemplated having a survey executed of the principal ranges of Mountains, and not those of an insulated nature or of an inferior description
            With respect to the method which ought to be adopted in order to accomplish the survey above Tide water; I am of opinion that the geometrical admeasurement will in some instances be found preferable, and the barometrical in others. Where good base lines can be found I would use the geometrical, and when the summits of mountains are accessible without much difficulty; I should prefer the barometrical. Mr de Luc of Geneva who has the merit of bringing the barometrical measurements to perfection, made a survey of the principal mountains of Savoy and Switzerland both with the Theodolite and the Barometer. The use of the later instrument he seems in most cases to prefer. General Roy the celebrated British Engineer as also Sir George Shuckburg give also the preference to the Barometer as a more expeditious instrument, although in their time it was not brought to its present correctness.
            
            As to the instruments to be used above Tide water; besides Barometers,a Theodolite, Hadleys Sextant, and surveying chain will be sufficient. The Theodolite to be used for the Terrestrial observations and the Hadley’s sextant for the Latitudes and Longitudes. A Hadley’s Sextant alone will answer in many instances on land; for when the objects are at a considerable distance; the error which the Glasses occasion in the measurement of angles is trifling. A circumferentor would answer the purpose of horizontal angles; but as the Theodolite is calculate to measure both horizontal and vertical Angles, I think it is the most convenient instrument.—
            To accomplish the survey of the River and Sea coast line I am of opinion that a good Surveyor’s Compass, a Gunters Chain and a Hadleys Sextant will be the only necessary instruments The distances & courses can easily be obtained by the Compass & Chain—The Latitudes & Longitudes of the principal points on the sea coast will be discovered by the sextant. The fewer instruments that are used provided they will effect the purpose will render the survey much easier in its execution and less expensive to the state.
            In addition to those operations which you have mentioned; I beg leave to suggest the propriety of adding perspective representations of the principal ridges of mountains, the most remarkable insulated mountains & views of the windings of the several rivers and other  natural objects of importance in the state. Engravings of these might be annexed at each end of the map. They would be interesting to many persons who are satisfied with having a representation of the general appearance of a country without investigating the particulars.—
            The Governor thinks that it will be necessary to employ four principal surveyors to execute the several objects which the act of the Legislature contemplates. For my own I should be desirous of being employed either in the operations which regard the mountains; or in the survey of the River and sea coast line as may seem to be the wish of the Executive I shall esteem it a favour therefore if you would inform the Governor that I shall be happy to give my services to accomplish either of these objects and that I am desirous that the work should be commenced, as soon as he may deem expedient. for in Surveys of this description the earlier in the season they are begun the more favourable to those who are engaged in them.
            I request you will accept my most grateful thanks for the desire you have expressed to espouse my cause with the Executive and believe me to be
            
              Sir with esteem & respect your most obedient Servant
              John Wood—
            
          
          
          
            N. B. I have no farther knowledge of mineralogy than what I acquired by attending the Classes of Chemistry & Natural History in the University of Edinburg, and the opportunities which my pedestrian journies among the Alps of Switzerland & Savoy afforded me.
          
        